Citation Nr: 1227417	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 06-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from June 2011 to April 2012. In an April 2012 Supplemental Statement of the Case (SSOC), the RO specifically listed this evidence as having been reviewed. Therefore the Board's review of this evidence does not result in prejudice to the Veteran.

The Veteran testified at a hearing in March 2007 before the undersigned. A copy of the transcript has been associated with the claims file. 

In July 2008 and September 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 


FINDINGS OF FACT

1. The findings of the November 2010 and April 2012 VA examiners are competent medical evidence. 

2. The preponderance of the evidence reflects that the Veteran does not have a low back disability due to any incident of his active duty service. 





CONCLUSION OF LAW

The Veteran's low back disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in April 2004. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. Follow up letters were issued in March 2006 and January 2010. They provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claim was then readjudicated in the March 2010, January 2011, and April 2012 SSOCs. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and Social Security Administration (SSA) records. He testified at a hearing in March 2007. 

The RO provided the Veteran with VA examinations in August 2009, November 2010, and April 2012. The August 2009 VA examination provided a speculative opinion without an accompanying rationale, rendering it inadequate. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010). However, the November 2010 and April 2012 examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiners also provided rationales for their opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in July 2008 for the Veteran to undergo a VA examination and to obtain SSA.  It was remanded again in September 2010 for another VA examination. His SSA records were obtained and as noted above he underwent an adequate VA examination. Thus, there was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection Claim 

The Veteran contends that his low back disability was the result of an in-service motor vehicle accident and an incident where he was injured while moving equipment. Because the preponderance of the evidence is against a link between his current back disability and his period of service, his claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with thoracolumbar spine disabilities, including retrolisthesis on L4 and L5, a hypertrophied facet of L4-L5 and L5-S1, and degenerative changes. This satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

His STRs show that he was in a motor vehicle accident in January 1971 and subsequently complained of back pain in 1974. Therefore, the second element of a service connection claim is satisfied. Id. 

However, the preponderance of the evidence is against a nexus between the Veteran's current disability and his period of active service. 

The Veteran has been provided with three VA examinations. The August 2009 examination is inadequate because the examiner was unable to determine whether the Veteran's back disability was caused by service without speculating. The examiner did not provide a rationale for his statement, rendering the examination inadequate. Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence). 

In November 2010, a VA examiner concluded that there was not sufficient documentation in the Veteran's STRs to indicate that his current back disability is due to service. The examiner's opinion provides some probative weight against the Veteran's claim. The opinion was provided by a nurse practitioner with a specialty in urology. The Court has held that it has never required that medical examinations under section 5103A only be conducted by physicians. Cox v. Nicholson, 20 Vet. App. 563 (2007). As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions. Cox, 20 Vet. App. at 569. Therefore, the November 2010 opinion is considered competent medical evidence. 

In April 2012, the Veteran underwent a spine examination conducted by a physician. The Veteran reported that he was in a motor vehicle accident that resulted in a broken jaw. He stated that he had back pain from the same accident but was not treated for it because the doctors were more concerned about his jaw. He stated that since the incident he experienced "on and off" pain that became worse in 2003 after he had a pacemaker implanted. He was offered surgery for his back and he refused. The examiner found that the Veteran had osteoarthritis related to aging and did not find that any incident in service would correlate the arthritis to a service incident. He found that the motor vehicle accident in January 1971 was the most serious in service incident, but that no back injury resulted from it. The examiner "could not pinpoint" any incident that would have caused arthritis. The April 2012 examiner's opinion and rationale provide probative evidence against the Veteran's claim. 

The Veteran's STRs show complaints of back pain. In October 1974 he complained of back pain that had lasted for one day. An April 1978 periodic examination revealed a normal spine. In his May 1983 report of medical history, the Veteran reported that he had recurrent back pain. The examining physician noted, "[low back pain] on occasion?" His May 1983 examination noted a normal spine. In his August 1988 separation report of medical history, the Veteran again reported that he had recurrent back pain. The examining physician noted that this condition pre-existed his 1983 examination. His August 1988 examination report noted a normal spine at separation. 

Although the Veteran's subjective reports of back pain in service provide some probative evidence in support of his claim, his examiners later found his spine to be normal on three occasions: April 1978, May 1983, and August 1988. 

At his March 2007 hearing, the Veteran testified that he hurt his back in a motor vehicle accident in service. He testified that physicians did not find that anything was wrong with his back because they were more concerned with his broken jaw. He stated that he injured his back a second time while lifting a 40 pound pedestal, after which he had minor back pain. The Veteran is competent to relate observable symptomatology such as back pain. Layno v. Brown, 6 Vet. App. 465 (1994). Further, his statements regarding his motor vehicle accident are credible, as they are confirmed by his STRs. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). His evidence provides probative evidence in support of his claim. 

However, the Veteran's testimony is outweighed by the medical evidence of record. A VA examiner reviewed his STRs and found that his in-service complaints of back pain were not related to service because the incidents documented did not produce arthritis. The Veteran's assertion that his in service back pain is related to his current disability has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

The Veteran's private medical records show treatment for back problems but do not provide evidence for or against a nexus between his current disability and his period of active service. 

The Veteran's VA treatment records also show treatment back problems. In December 2008, he reported having chronic back pain for 40 years, since a motor vehicle accident in service. This statement is not sufficient to establish service connection based upon continuity of symptomatology because it is contradicted by other medical evidence of record. Although competent, the assertion of chronic back pain for 40 years is not credible. Layno, 6 Vet. App. 465; Barr, 21 Vet. App. at 308. His private medical records show that he specifically denied back pain when being treated by Dr. F. H. in December 2004. He denied joint pain in October 2005. He denied back pain in April 2006, June 2006, July 2006, October 2006, September 2006, November 2006. Because there are several instances when the Veteran reported not having back pain, service connection cannot be established based upon continuity of symptoms. 38 C.F.R. § 3.303(b). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In this case, presumptive service connection is not warranted because arthritis did not manifest within one year of separation from service. 

The preponderance of the evidence is against a finding that the Veteran's current back disability is due to any event or injury in service. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a low back disability is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


